Eschweiler, J.
The material parts of the exemption law upon which plaintiff relies, sec. 70.11 (4), Stats., exclude from taxation personal property and certain real property necessarily used therewith, owned “by any religious, .scientific, literary, educational or benevolent association,” *34provided that the property is not leased or used for pecuniary profit (an occasional leasing for schools, public lectures, or concerts does not destroy the right to the exemption) .
The appellant asserted that it was an educational association within the statute above cited. The trial court rightly held that it was not, and such disposition of the case renders it unnecessary to consider the questions argued concerning the leasing of the building to others.
We are satisfied that however commendable the avowed and carried out purposes of such an association, and however beneficial its activities may be to the members and the community at large, it is a social organization and not the educational “association” of the statute. Much reliance is placed by appellant upon our recent decision of Catholic Woman’s Club v. Green Bay, 180 Wis. 102, 192 N. W. 479. The facts and situation there presented are so substantially different from those in the present case that the ruling there cannot help this plaintiff and we deem it unnecessary to make a detailed comparison of the two cases.
The effect to be given to such an exemption statute was so fully discussed in the case just above cited and other decisions of this court (Green Bay Lodge v. Green Bay, 122 Wis. 452, 100 N. W. 837; Gymnastic Asso. v. Milwaukee, 129 Wis. 429, 109 N. W. 109; and M. E. Church Baraca Club v. Madison, 167 Wis. 207, 167 N. W. 258), and so clearly requires an affirmance here, that we do not consider further discussion necessary.
By the Court. — Order affirmed.